Citation Nr: 9927811	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-18 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable disability rating for a 
postoperative deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1976 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The case returns to the Board following a remand to the RO in 
November 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The postoperative deviated nasal septum is manifested by 
a small nasal deformity.  There is no evidence showing 
interference with breathing space resulting from the deviated 
septum.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
postoperative deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21 (1998); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.


Factual Background

The veteran was discharged from active service in 1979.  He 
submitted his original compensation claim in January 1993.  
Records of a VA hospitalization in January 1993 revealed the 
presence of a small nasal tip deformity.  

In an August 1993 rating decision, the RO granted service 
connection for postoperative nasal septum deviation.  It 
assigned a 0 percent disability rating because there was no 
current evidence of more than slight symptoms.  The veteran 
timely appealed that decision.  

The veteran was afforded a VA examination in November 1993.  
During the pertinent portion of the examination, he 
complained of chronic rhinitis, status post septoplasty, 
possible related to allergies.  Examination revealed straight 
nasal bones.  The tip of the nose was shifted to the left.  
The assessment was nasal deformity.  

The veteran testified at a personal hearing in January 1994.  
He indicated that there was a dip at the tip of his nose.  
Some cartilage was removed from that area.  He thought the 
deformity was very noticeable.  The veteran originally sought 
treatment for nasal drainage and colds.  He was told that his 
nose had been broken at some time.  There was some blockage 
because a bone leaned slightly to one side.  He had the 
surgery to correct the problem.      

Additional VA medical records were negative for subjective 
complaints or objective findings related to the deviated 
nasal septum.

Pursuant to the Board's remand, the RO obtained the veteran's 
VA medical records dated from July 1996.  The records were 
similarly negative for subjective complaints or objective 
findings related to the deviated nasal septum.  

Also pursuant to the Board's remand, the veteran was 
scheduled for a VA examination for evaluation of the deviated 
nasal septum.  The RO made multiple efforts to notify the 
veteran, but the notices were returned as not deliverable as 
addressed.  The veteran's representative was not able to 
contact him.  The veteran ultimately failed to report for the 
examination scheduled in April 1999.     


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's postoperative deviated nasal septum is 
currently rated as noncompensable (0 percent disabling) under 
Diagnostic Code (Code) 6502.  38 C.F.R. § 4.97.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, prior to October 7, 1996, the 
amended version of the rating criteria is not applicable.  
Thereafter, the version of the schedule more favorable to the 
veteran must be applied.  

The Board notes that, in its November 1996 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  However, after reviewing the claims 
folder, the Board observes that there is no evidence of 
record regarding the deviated nasal septum dated from October 
7, 1996.  Therefore, the Board will consider only the version 
of the rating schedule in effect prior to that date.  

Under the previous version of the rating criteria, a 
noncompensable rating is assigned when there is traumatic 
deflection of the nasal septum with only slight symptoms.  A 
maximum 10 percent rating is awarded when there is traumatic 
deflection of the nasal septum with marked interference with 
breathing space.  38 C.F.R. § 4.97, Code 6502 (in effect 
prior to October 7, 1996).  

The evidence shows only residual nasal deformity.  There is 
no evidence showing any interference with breathing space as 
a result of the postoperative deviated nasal septum.  
Therefore, the Board cannot conclude that the disability 
picture more nearly approximates the criteria required for a 
compensable rating.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for 
postoperative deviated nasal septum.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; 38 C.F.R. § 4.97, Code 
6502 (1995).  

The Board acknowledges that it has a duty to assist the 
veteran when he submits a well grounded claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  However, the 
duty to assist the veteran is not a one-way street, and the 
veteran cannot remain passive when he has relevant 
information.  See Wamhoff v. Brown, 8 Vet.App. 517 (1996) (VA 
has duty to assist the veteran, not a duty to prove his claim 
while the veteran remains passive); accord Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Specifically, individuals for whom a 
VA examination is scheduled are required to report for the 
examination.  38 C.F.R. § 3.326(a).  The veteran has not 
offered "good cause" or any other explanation for his 
failure to report to the VA examination scheduled in April 
1999.  See 38 C.F.R. § 3.655.  The Board emphasizes that, 
although the RO made multiple attempts to notify the veteran 
of the scheduled VA examination, each notice was returned.  
The veteran's representative was unable to provide a current 
address for the veteran.  In the future, if the veteran 
wishes to prosecute a claim, he must keep the RO apprised of 
his current address and indicate a willingness to report for 
VA examinations.  



ORDER

Entitlement to a compensable disability rating for 
postoperative deviated nasal septum is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

